DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoschek et al (US Patent Application Publication 2015/0205298) in view of Thrash (US Patent 8,713,846).
Regarding claims 1-3, the intended use of the Applicant’s system useful to protect a real estate proper from a nuisance animal cannot be used to patentably distinguish the claimed invention over the prior art.  The Applicant’s attention is directed to paragraphs, 0032, 0033, 0035, 0046, 0061, 0062, 0091, 0092, 0094 and 0095 in part, the reference to Stoschek et al includes an autonomous data maching freely roaming an environment without the aid of a human using one or more propulsion units or wheels including sensors 130a-130d, a computerized module or processors with the appropriate programming to diagnose the presence of a human and fully capable to detect the presence of an animal, and at least one mobile device, see Figure 3, to move to a location of the human or animal.  The system is capable of interacting on many levels such as movements, sounds, light, etc. See the paragraphs 0061 and 0067.  As for claims 2 and 3, paragraph 0044 discusses a robotic device with four wheeled drive.
However, the robotic device of Stoschek et al does not teach an effigy of an animal.  Thrash teaches a four wheeled remote device which includes a variety of effigies of animals that can be removably attached to the remote device.  Regarding claim 1, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to provide an animal effigy to the device of Stoschak et al, in view of the teachings of Thrash, in order to attract or scare away another animal.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643